PER CURIAM:*
Francisco M. Jacobo Rios petitions for review of the Board of Immigration Ap*450peals’ denial of his motion to terminate removal proceedings, in which he claimed derivative citizenship under former Immigration and Nationality Act § 321(a), 8 U.S.C. § 1432(a). Under § 1432(a), Jacobo Rios asserts he derived citizenship because his mother, who had sole custody of him, filed an 1-130 petition on his behalf and naturalized while he was under 18 years old. Because he has not shown that he can demonstrate he was lawfully present in the United States or that he took steps to become lawful before he turned 18, his claim for derivative citizenship is foreclosed by Gonzalez v. Holder, 771 F.3d 238, 240-45 (5th Cir. 2014).
DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.